[Cite as Williams v. Ohio Dept. of Rehab. & Corr., 2009-Ohio-7019.]

                                                        Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




THOMAS WILLIAMS

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant
       Case No. 2009-05170

Judge Joseph T. Clark
Magistrate Steven A. Larson

ENTRY GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT




        {¶ 1} On August 27, 2009, defendant filed a motion for summary judgment
pursuant to Civ.R. 56(B). On November 2, 2009, plaintiff filed a response and a motion
for leave to file a cross-motion for summary judgment. Defendant’s motion for summary
judgment is now before the court on a non-oral hearing pursuant to L.C.C.R. 4(D).
        {¶ 2} As an initial matter, plaintiff’s motion for leave is DENIED.
        {¶ 3} Civ.R. 56(C) states, in part, as follows:
        {¶ 4} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
Case No. 2009-05170                         -2-                                    ENTRY

against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit County, 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
       {¶ 5} At all times relevant, plaintiff was an inmate in the custody and control of
defendant at the Madison Correctional Institution (MCI) pursuant to R.C. 5120.16.
Plaintiff asserts that defendant’s employees confiscated his musical keyboard in
violation of defendant’s policy regarding prohibited property. Plaintiff alleges that he
was given permission to purchase the keyboard only to have it confiscated as a
“security risk” pursuant to a policy that defendant adopted some two years later.
Defendant argues that it is entitled to discretionary immunity for the decision to
confiscate plaintiff’s keyboard because such decision involves matters of institutional
security.
       {¶ 6} The Supreme Court of Ohio has held that “[t]he language in R.C. 2743.02
that ‘the state’ shall ‘have its liability determined * * * in accordance with the same rules
of law applicable to suits between private parties * * *’ means that the state cannot be
sued for its legislative or judicial functions or the exercise of an executive or planning
function involving the making of a basic policy decision which is characterized by the
exercise of a high degree of official judgment or discretion.” Reynolds v. State (1984),
14 Ohio St.3d 68, 70. Prison administrators are provided “wide-ranging deference in
the adoption and execution of policies and practices that in their judgment are needed
to preserve internal order and discipline and to maintain institutional security.” Bell v.
Wolfish (1979), 441 U.S. 520, 547.
       {¶ 7} The court finds that defendant’s decisions pertaining to plaintiff’s keyboard
are characterized by a high degree of official judgment or discretion with regard to
institutional security and that defendant is therefore entitled to discretionary immunity for
claims arising therefrom.
Case No. 2009-05170                         -3-                                     ENTRY

         {¶ 8} To the extent that plaintiff asserts claims for injunctive and declaratory
relief such claims are properly before this court only if “(1) they arise out of the same
circumstances as [plaintiff’s] claim for money damages, and (2) [plaintiff’s] claim for
money damages is permitted by the state’s waiver of immunity.” Upjohn v. Ohio Dept.
of Human Serv. (1991), 77 Ohio App.3d 827, 834. Inasmuch as plaintiff’s underlying
claim for monetary relief fails, so too must his claims for declaratory and injunctive relief.
         {¶ 9} Based upon the foregoing, the court finds that defendant is entitled to
judgment as a matter of law. Accordingly, defendant’s motion for summary judgment is
GRANTED and judgment is rendered in favor of defendant. Court costs are assessed
against plaintiff. The clerk shall serve upon all parties notice of this judgment and its
date of entry upon the journal.



                                           _____________________________________
                                           JOSEPH T. CLARK
                                           Judge

cc:


Stephanie D. Pestello-Sharf                    Thomas Williams, #398-023
Assistant Attorney General                     Madison Correctional Institution
150 East Gay Street, 18th Floor                1851 State Route 56
Columbus, Ohio 43215-3130                      P.O. Box 740
                                               London, Ohio 43140-0740

MR/cmd
Filed November 6, 2009
To S.C. reporter December 29, 2009